                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JENNIFER L. BAKER                                                                        PLAINTIFF

V.                                                               CAUSE NO. 1:18-CV-18-SA-DAS

CITY OF TUPELO, MISSISSIPPI                                                            DEFENDANT

                                               ORDER

       The Defendant filed its Motion in Limine [67] on September 13, 2019, asking the Court to

exclude any testimony relating to or referencing allegations of race discrimination, and two

exhibits and witnesses listed in the final pre-trial order. In response, the Plaintiff filed a Motion to

Strike [68] asking the Court to strike the Defendant’s Motion [67] as untimely.

       Pursuant to Rule 7(b)(2)(E) of the Local Uniform Civil Rules, “Motions in Limine, other

than motions challenging another party’s expert, must be filed no later than fourteen calendar days

before the pretrial conference, and all responses must be filed no later than seven calendar days

before the pretrial conference.” L. U. CIV. R. 7(b)(2)(E). Here, the final pre-trial conference took

place on May 8, 2019. See Docket [60]. Thus, the deadline to file a Motion in Limine was April

24, 2019. The Defendant’s pending Motion [67] was filed several months after the deadline and is

untimely.

       The Plaintiff’s Motion to Strike [68] is GRANTED and the Defendant’s Motion in Limine

[67] is DENIED as untimely.

       SO ORDERED, this the 24th day of September, 2019.


                                                       /s/ Sharion Aycock
                                                       UNITED STATES DISTRICT JUDGE
